Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications: Original Application, filed 12 April 2021, and IDS, filed 12 July 2021.

2. 	Claims 1-20 are pending.  Claims 1, 10, and 19 are independent claims.  



Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 12 July 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-2, 6-8, 10-11, 15-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sankaran (U.S. Publication 2015/0324346 A1).
As per independent claim 1, Sankaran discloses a computer-implemented method  (See Sankaran, Abstract) comprising:
storing a first spreadsheet having a first arrangement of data (See Sankaran, paragraph 0064, describing retrieving and storing data in a particular arrangement from one or more data sources, such as spreadsheets);
storing a second spreadsheet having a second arrangement of data different from the first arrangement of data (See Sankaran, paragraph 0064, describing retrieving and storing data in a particular arrangement from one or more data sources, such as spreadsheets);
storing a standard dashboard that stores a first mapping to the first spreadsheet and a second mapping to the second spreadsheet, the standard dashboard being a third spreadsheet that (1) associates a set of dashboard cells in the standard dashboard to a first set of cells in the first spreadsheet according to the first mapping and (2) associates the same set of dashboard cells in the standard dashboard to a second set of cells in the second spreadsheet according to the second mapping (See Sankaran, paragraphs 0065-0068, describing unifying the data into a single composite spreadsheet [dashboard] based on the mapping of cells of the multiple data sources [spreadsheets]);
causing a first analytical report to be displayed at a first client portal in response to a first user selecting, at the first client portal, to generate the first analytical report, the first analytical report generated based on a common analytical report template that comprises a metric calculated based on one or more cells in the set of dashboard cells, the first analytical report comprising a first value of the metric calculated based on one or more cells in the first set of cells of the first spreadsheet that are mapped to the set of dashboard cells (See Sankaran, Abstract, Figures 14A-B, and paragraphs 0069, 0086, and 0046, describing a client portal displaying reporting information based on metrics derived from one or more cells of the composite spreadsheet [dashboard]; and
causing a second analytical report to be displayed at a second client portal in response to a second user selecting to generate, at the second client portal, to generate the second analytical report, the second analytical report generated based on the same common analytical report template, the second analytical report comprising a second value of the same metric calculated based on one or more cells in the second set of cells of the second spreadsheet that are mapped to the set of dashboard cells (See Sankaran, paragraph 0087 and Figure 12B, describing an additional user interface displaying values associated with the metrics derived from the content of the cells of the composite spreadsheet [dashboard]).
As per dependent claim 2, Sankaran discloses the limitations of claim 1 as described above.  Sankaran also discloses wherein the first spreadsheet corresponds to a first model having a first look and feel and the second spreadsheet corresponds to a second model having a second look and feel (See Sankaran, paragraphs 0044-0046 and 0060).
As per dependent claim 6, Sankaran discloses the limitations of claim 1 as described above.  Sankaran also discloses wherein the standard dashboard is associated with a specific look and feel and wherein values in the standard dashboard are filled based on whether the first spreadsheet or the second spreadsheet is selected (See Sankaran, paragraphs 0044-0046 and 0060).
As per dependent claim 7, Sankaran discloses the limitations of claim 1 as described above.  Sankaran also discloses wherein the standard dashboard is associated with a plurality of scenarios, each scenario being a set of predetermined values for one or more dashboard cells (See Sankaran, paragraph 0047).	As per dependent claim 8, Sankaran discloses the limitations of claim 7 as described above.  Sankaran also discloses wherein the metric in the first analytical report is shown as having multiple values, each value corresponding to one of the scenarios (See Sankaran, paragraphs 0064-0066).
As per independent claim 10, Sankaran discloses a system comprising:
one or more processors; and memory coupled to the one or more processors, the memory storing instructions… (See Sankaran, Figure 1).
Independent claim 10 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 11, Sankaran discloses the limitations of claim 10 as described above.  Claim 11 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 15, Sankaran discloses the limitations of claim 10 as described above.  Claim 15 additionally incorporates substantially similar subject matter as that of claim 6 above, and is additionally rejected along the same rationale as used in the rejection of claim 6.
As per dependent claim 16, Sankaran discloses the limitations of claim 10 as described above.  Claim 16 additionally incorporates substantially similar subject matter as that of claim 7 above, and is additionally rejected along the same rationale as used in the rejection of claim 7.
As per dependent claim 17, Sankaran discloses the limitations of claim 16 as described above.  Claim 17 additionally incorporates substantially similar subject matter as that of claim 8 above, and is additionally rejected along the same rationale as used in the rejection of claim 8.
As per independent claim 19, Sankaran discloses a non-transitory computer-readable medium configured to store computer code comprising instructions, the instructions, when executed by one or more processors, cause the one or more processors to… (See Sankaran, Figure 1).
Independent claim 19 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 20, Sankaran discloses the limitations of claim 19 as described above.  Claim 20 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran (U.S. Publication 2015/0324346 A1), as applied to claims 1 and 10 above, and further in view of McColl (U.S. Publication 2011/0016379 A1).
As per dependent claim 3, Sankaran teaches the limitations of claim 1 as described above.  Sankaran does not teach expressly wherein the first spreadsheet is uploaded by a first creator to a cloud server storing the first spreadsheet and the second spreadsheet is uploaded by a second creator to the cloud server storing the second spreadsheet, and the first and second spreadsheets are accessible by a group of users that have an access privilege, however, McColl teaches this limitation (See McColl, paragraphs 0026 and 0073, describing uploading spreadsheet content to cloud servers accessible to users based on access privileges).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the uploading of spreadsheet content to the cloud of McColl with the spreadsheets of Sankaran.  The motivation for doing so would have been to allow more authorized users access to the spreadsheet content.  Therefore, it would have been obvious to combine McColl with Sankaran for the benefit of allowing more authorized users access to the spreadsheet content to obtain the invention as specified in claim 3.
As per dependent claim 12, Sankaran teaches the limitations of claim 10 as described above.  Claim 12 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.


6.	Claims 4-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran (U.S. Publication 2015/0324346 A1), as applied to claims 1 and 10 above, and further in view of Nguyen (U.S. Publication 200/0222508 A1).
As per dependent claim 4, Sankaran teaches the limitations of claim 1 as described above.  Sankaran does not teach expressly wherein the first mapping is stored in a first mapping file that comprises one or more cell-to-cell mappings, each cell-to-cell mapping associates a cell in the first spreadsheet to a dashboard cell in the standard dashboard, however, Nguyen teaches this limitation (See Nguyen, paragraphs 0028-0031 and Figures 5A-F, describing associating cell mappings of input files to an area on the displayed output file).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the displayed mappings of Nguyen with the composite spreadsheet of Sankaran.  The motivation for doing so would have been to allow the user to quickly and easily determine the mappings of content for each input file contained within the composite spreadsheet.  Therefore, it would have been obvious to combine Nguyen with Sankaran for the benefit of allowing the user to quickly and easily determine the mappings of content for each input file contained within the composite spreadsheet to obtain the invention as specified in claim 4.
As per dependent claim 5, Sankaran and Nguyen teach the limitations of claim 4 as described above.  Sankaran and Nguyen also teach wherein at least one of the cell-to- cell mapping is defined by a formula that automatically readjusts the cell in the first spreadsheet in response to an edit to the first spreadsheet (See Sankaran, paragraphs 0097-0099 and Figure 18).
As per dependent claim 13, Sankaran teaches the limitations of claim 10 as described above.  Claim 13 additionally incorporates substantially similar subject matter as that of claim 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4.
As per dependent claim 14, Sankaran and Nguyen teach the limitations of claim 13 as described above.  Claim 14 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.


7. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.





Allowable Subject Matter

8.	Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

9.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Bendre discloses holistic integration of spreadsheets.
	- Mangiante discloses a new paradigm for distributed spreadsheet collaboration and composition.
	- Faden discloses a browser for scientific data on the web.
	- Yousef (U.S. Publication 2021/0357581 A1) discloses collaborative data entry and integration.
- Jarroush (U.S. Publication 2016/0378718 A1) discloses an electronic discovery insight tool.

	- Studer (U.S. Patent 10,540,436 B2) discloses evaluating rules applied to data.
- Amidon (U.S. Patent 7,840,903 B1) discloses group content representation.
- Aureglia (U.S. Patent 7,275,207 B2) discloses an electronic spreadsheet for displaying and/or hiding range of cells.
- Freivald (U.S. Patent 5,9883,268) discloses a spreadsheet user interface for an internet-document change-detection tool.


10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
11. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LAURIE A RIES/Primary Examiner, Art Unit 2176